In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Simeone, J.), dated October 23, 2006, which denied his objections to an order of the same court (Fields-Ferraro, S.M.), dated August 14, 2006, denying his motion to dismiss the mother’s child support petition.
Ordered that the order is affirmed, with costs.
The father’s objections to the order denying his motion to dismiss the support petition were properly denied. Frior to filing the objections, he consented to the entry of the order of support, and thus waived the objections (cf. Carpenter-Siracusa v Siracusa, 34 AD3d 611, 612 [2006]). Miller, J.P., Mastro, Krausman and Carni, JJ., concur.